In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 13‐1855 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

JAMES MISLEVECK, 
                                              Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
     No. 3:12‐cr‐00105‐WMC‐2 — William M. Conley, Chief Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 26, 2013 — DECIDED NOVEMBER 25, 2013 
                ____________________ 

   Before POSNER, MANION, and KANNE, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  defendant  pleaded  guilty  to 
being a felon in possession of a gun, in violation of 18 U.S.C. 
§ 922(g)(1),  which  carries  a  maximum  punishment  of  10 
years  in  prison.  But  the  judge  found  that  because  the  de‐
fendant  had  three  prior  convictions  of  felonies  classified  as 
“violent”  under  the  Armed  Career  Criminal  Act,  18 
U.S.C. § 924(e),  he  was  subject  to  a  mandatory  minimum 
sentence of 15 years. § 924(e)(1). So that was the sentence the 
2                                                          No. 13‐1855 


judge imposed. But one of the prior convictions had been for 
arson,  and  the  defendant  argues  that  the  particular  arson 
statute  that  he  had  been  convicted  under  does  not  punish 
only  a  “violent”  felony  within  the  meaning  of  the  Armed 
Career  Criminal  Act.  If  that  is  right,  he  is  not  an  armed  ca‐
reer  criminal  and  the  judge  should  not  have  sentenced  him 
to more than 10 years. 
     The  statute,  Wis.  Stat.  § 943.03,  is  entitled  “Arson  of 
property  other  than  building”  and  provides  that  “whoever, 
by means of fire, intentionally damages any property of an‐
other  without  the  person’s  consent,  if  the  property  is  not  a 
building and has a value of $100 or more, is guilty of a Class 
I  felony,”  which  carries  a  maximum  penalty  of  3½  years  in 
prison.  § 939.50(3)(i). The  question  is  whether  a  violation  of 
section 943.03 is a “violent felony” within the meaning of the 
Armed Career Criminal Act. A statute that immediately pre‐
cedes section 943.03 in the Wisconsin code punishes arson of 
buildings  and  carries  a  40‐year  maximum  sentence. 
§§ 939.50(3)(c), 943.02. 
    According  to  the  presentence  report  the  defendant  had 
stolen a car from a parking lot and (weirdly) had torched it 
in  a  field  in  order  to  erase  his  and  his  accomplices’  finger‐
prints. But the circumstances of his offense are not germane, 
because in deciding whether a defendant has been convicted 
of a “violent felony” we are to look only at the statutory el‐
ements of the offense and not at the defendant’s conduct that 
triggered  the  application  of  the  statute  to  him.  Descamps  v. 
United States, 133 S. Ct. 2276, 2285–86 (2013); Shepard v. Unit‐
ed  States,  544  U.S.  13,  16  (2005);  Taylor  v.  United  States,  495 
U.S. 575, 600 (1990); United States v. Howze, 343 F.3d 919, 921 
(7th Cir. 2003). 
No. 13‐1855                                                             3 


    So  far  as  concerns  this  case,  the  Armed  Career  Criminal 
Act defines “violent felony” as any crime punishable by im‐
prisonment for more than one year that “is burglary, arson, 
or  extortion,  involves  use  of  explosives,  or  otherwise  in‐
volves conduct that presents a serious potential risk of phys‐
ical  injury  to  another.”  18  U.S.C.  § 924(e)(2)(B)(ii).  The  last 
clause  (“or  otherwise  involves  conduct  that  presents  a  seri‐
ous  potential  risk  of  physical  injury  to  another”)  has  been 
held to denote additional offenses, beyond those named, that 
create  a  serious  potential  risk  of  physical  injury  to  another, 
rather  than  confining  the  enumerated  offenses  of  burglary, 
arson,  and  extortion  (“involves  use  of  explosives”  defines  a 
means of committing a crime, rather than a specific crime) to 
cases in which such a crime gives rise to such a risk. James v. 
United  States,  550  U.S.  192,  199–200  (2007);  Taylor  v.  United 
States,  supra,  495  U.S.  at  597–98;  United  States  v.  Bonilla,  687 
F.3d 188, 192 (4th Cir. 2012); United States v. Grisel, 488 F.3d 
844, 849–50 n. 3 (9th Cir. 2007) (en banc). 
     So arson doesn’t have to create a serious potential risk of 
physical  injury  in  order  to  be  a  “violent  felony”  within  the 
meaning  of  the  Act.  But  the  absence  of  such  a  requirement 
creates an interpretive problem. Like burglary and extortion, 
arson  embraces  acts  that  vary  greatly  in  dangerousness.  In‐
tentionally setting fire to a building is likely to do extensive 
damage,  and,  if  the  building  is  occupied,  to  endanger  life. 
But intentionally setting fire to an item of personal property 
worth  $100?  Suppose  your  wife  pays  $125  for  a  hat.  She 
brings it home. You think the hat hideous—also overpriced. 
In a rage you light a fire in the fireplace and fling the hat into 
it,  where  it  is  consumed  by  the  flames.  If  this  is  Wisconsin, 
you’ve  committed  a  Class  I  felony.  But  is  it  a  violent  felony 
within  the  meaning  of  the  Armed  Career  Criminal  Act?  If 
4                                                              No. 13‐1855 


you do this sort of thing twice more, and are later convicted 
of  possession  of  a  gun  in  violation  of  18  U.S.C.  § 922(g)(1), 
should  you  be  subject  to  a  15‐year  minimum  sentence  for 
that violation because of your three arson convictions? 
     As noted earlier, we look to the statutory elements of the 
defendant’s offense rather than to the details of his conduct. 
But we don’t stop with those elements. The Supreme Court 
does  not  interpret  the  Armed  Career  Criminal  Act  to  allow 
states  to  trigger  the  application  of  the  Act  by  attaching  the 
label  of  “arson”  or  “burglary”  or  “extortion”  to  conduct  re‐
mote from the Act’s concerns, which center on violence and 
earn for the malefactor a hefty additional sentence. Suppose 
a  state,  eager  to  stamp  out  cigarette  smoking,  defines  light‐
ing a cigarette as felony arson. The federal courts would not 
consider  this  to  be  arson  within  the  meaning  of  the  Armed 
Career Criminal Act. It doesn’t fit the normal understanding 
of  arson,  and  it  involves  no  serious  risk  of  violence.  It’s 
called arson, but it doesn’t fit the genre of arson. See Taylor v. 
United States, supra, 495 U.S. at 590–91; United States v. Howze, 
supra,  343  F.3d  at  921.  A  bat  flies  like  a  bird,  but  it  is  not  a 
generic bird. 
    The defendant argues that the Supreme Court has chosen 
the Model Penal Code’s definition of arson to be the defini‐
tion  of  generic  arson  and  by  doing  so  has  excluded  setting 
fire  to  anything  besides  a  building.  That’s  wrong.  In  ruling 
that driving under the influence of alcohol or drugs is not a 
felony, the Supreme Court in Begay v. United States, 553 U.S. 
137,  144–45  (2008),  remarked  that  the  enumerated  offenses 
(arson, burglary, extortion) “all typically involve purposeful, 
‘violent,’  and  ‘aggressive’  conduct,”  see  also  Sykes  v.  United 
States, 131 S. Ct. 2267, 2275 (2011); Chambers v. United States, 
No. 13‐1855                                                            5 


555  U.S.  122,  127–29  (2009),  and  specifically  that  “‘arson’  is 
causing  a  fire  or  explosion  with  ‘the  purpose  of,’  e.g.,  ‘de‐
stroying a building … of another’ or ‘damaging any property 
… to collect insurance.” Begay v. United States, supra, 553 U.S. 
at 145, quoting ALI Model Penal Code § 220.1 (1985) (emphasis 
added, ellipses in original). Our defendant argues that what 
he  did  in  setting  fire  to  personal  property  was  not  generic 
arson (that is, arson as defined by the Supreme Court for use 
in  applying  the  Armed  Career  Criminal  Act)  because  a 
building is not personal property. But that ignores the “e.g.” 
(exempli gratia—for the sake of example) that the Court in Be‐
gay  inserted  between  the  two  passages  it  quoted  from  the 
Model Penal Code. The Court did not adopt the Code’s defi‐
nition  of  arson.  It  thus  left  open  the  possibility  that  generic 
arson might have a broader sweep. 
    The  Court  was  wise  to  do  that.  To  confine  arson  to  the 
examples  that  the  Court  gave  (destroying  buildings  and 
damaging  property  for  the  insurance  proceeds)  would  be 
arbitrary to the point of absurdity. Some people live in tents. 
Are  tents  “buildings”?  Some  people  live  in  their  cars;  cars 
are not buildings. But recreational vehicles are advertised as 
self‐contained mobile dwellings. If you torch such a vehicle, 
or a camper’s tent, or a car that you know the owner sleeps 
in, or for that matter a newsstand, are you not guilty of ge‐
neric arson? Are those burnings of another person’s property 
categorically  less  grave  than  any  burning  of  anything  one 
would call a “building”? And finally suppose you are an un‐
successful  bidder  at  a  Sotheby’s  auction  of  an  immensely 
valuable painting by Andy Warhol. As the painting is being 
carried  out  of  Sotheby’s  to  the  winning  bidder’s  limousine, 
you go berserk with disappointment and set fire to the paint‐
ing; is that not generic arson, even though a painting is not a 
6                                                         No. 13‐1855 


building? Or suppose the painting is still in Sotheby’s when 
you  torch  it,  but  you  have  no  intent  to  damage  or  destroy 
Sotheby’s,  though  that  turns  out  to  be  one  consequence  of 
your  act.  Is  that  not  generic  arson  either?  No,  says  the  de‐
fendant, who insists that generic arson is limited to deliber‐
ately destroying a building by fire. 
   Wrong again. The concept of arson has evolved from its 
common law origins, when it protected not property as such 
but  occupants  of  property.  3  Wayne  R.  LaFave,  Substantive 
Criminal  Law  § 21.3(a),  p.  240  (2d  ed.  2003);  John  Poulos, 
“The  Metamorphosis  of  the  Law  of  Arson,”  51  Mo.  L.  Rev. 
295,  324  (1986).  In  the  early  common  law,  if  you  owned  a 
building  but  it  was  occupied  by  a  tenant  you  would  be 
guilty  of  arson  if  you  burned  it  down.  Id.  at  311;  3  LaFave, 
supra,  § 21.3(d),  p.  248.  But  not  if  it  was  unoccupied.  Later 
the definition of arson was extended to “the malicious burn‐
ing of the dwelling house of another.” Id., § 21.3, p. 239. The 
extension to personal property came much later, but it came. 
Today a majority of states make arson of personal property a 
crime,  United  States  v.  Velez‐Alderete,  569  F.3d  541,  545  (5th 
Cir.  2009)  (per  curiam),  as  does  federal  law.  18  U.S.C. 
§ 844(i);  United  States  v.  McBride,  724  F.3d  754,  758–59  (7th 
Cir.  2013).  To  exclude  all  but  buildings  from  the  concept  of 
arson  would  be  contrary  to  the  modern  understanding  of 
arson, as well as being arbitrary. 
    Yet the example we gave earlier of the burned hat gives 
rise to a concern that to erase the line between buildings and 
other  property  entirely  would  result  in  counting  trivial  ar‐
sons  as  “violent  felonies,”  with  potentially  great  impact  on 
sentencing. The obvious solution would be to fix a minimum 
value on  property other than  buildings that would be  com‐
No. 13‐1855                                                             7 


parable to the value of a building. Of course the range in the 
value  of  buildings  is  enormous  (from  a  bungalow  to  the 
Shanghai  Tower,  expected  to  cost  $2.4  billion  when  it  is 
completed),  but  few  indeed  are  the  number  of  buildings 
worth less than $100. 
     A number of states, like Wisconsin, do require a specified 
minimum value of personal property (though not of a build‐
ing) to make the burning of it punishable as arson. See Unit‐
ed States v. Velez‐Alderete, supra, 569 F.3d at 545 n. 4, for a list. 
The  minimum  ranges  from  $25  in  Vermont,  see  13  Vt.  Stat. 
§ 504, to $1,000 in Minnesota. Minn. Stat. § 609.562. Indiana, 
rather than fixing a minimum value of the property burned, 
requires that the damage caused by the fire be at least $5,000. 
Ind.  Code  § 35‐43‐1‐1(a)(3).  Surprisingly,  the  federal  arson 
statute  specifies  neither  a  minimum  value  of  property, 
whether it’s a building or any other form of property, nor a 
minimum damage amount, yet fixes a minimum prison term 
of  five  years.  18  U.S.C.  §§ 844(f)(1),  (i).  Questionable  as  the 
failure to specify a minimum value or damage amount may 
seem  (a  sentence  of  five  years  in  prison  for  setting  fire  to  a 
poster advertising tickets to a monster truck rally across the 
state border seems excessive), the federal statute provides a 
compelling  ground  for  regarding  the  Wisconsin  statute  at 
issue  in  this  case,  which  does  specify  a  minimum  value  of 
the  property  destroyed,  though  a  very  low  one  ($100),  as 
punishing generic arson. For in defining arson in the Armed 
Career Criminal Act the courts are trying to determine what 
Congress regards as arson. The federal arson statute, lacking 
as it does any requirement that the property damaged or de‐
stroyed by fire be a building or that it have a minimum val‐
ue,  is  powerful  evidence  of  that.  It  took  its  present  form  in 
8                                                           No. 13‐1855 


1982  and  the  Armed  Career  Criminal  Act  was  enacted  two 
years later. 
    The  federal  statute  is  limited  to  arson  in  interstate  and 
foreign commerce (which is why we added “across the state 
border”  to  our  example), which  obviously the state statutes 
are not. But the limitation is in recognition that not all arson 
is  within  the  scope  of  federal  power,  rather  than  a  declara‐
tion that arson that affects interstate or foreign commerce is 
categorically  more  serious  than  arson  that  does  not—that 
arson that affects interstate commerce but causes only $50 in 
damage  is  more  serious  than  arson  punishable  under  the 
Wisconsin statute at issue. 
    The  defendant  points  out  that  generic  arson  requires 
“purposeful  conduct,”  while  the  Wisconsin  statute  requires 
only  that  the  fire  be  started  “intentionally,”  which  under 
Wisconsin  law  means  that  the  defendant  either  has  the 
“purpose to do the thing [that is the crime] or cause the re‐
sult”  or  “is  aware  that  his  or  her  conduct  is  practically  cer‐
tain to cause that result.” Wis. Stat. § 939.23(3). The defend‐
ant  argues  that  because  the  statutory  definition  of  “inten‐
tionally”  fails  to  confine  the  arson  statute  to  arson  whose 
purpose  is  to  damage  property,  the  statute  reaches  beyond 
generic arson. Not so. “Suppose you blow up a plane carry‐
ing  X  and  Y  in  order  to  kill  X.  If  both  die  in  the  explosion, 
you are just as much Y’s murderer as X’s, not because of the 
fiction of transferred intent but because you knew that Y (or 
any  other  person  who  might  be  a  passenger  on  the  plane) 
would  die  if  your  plot  against  X  succeeded.  United  States  v. 
McAnally, 666 F.2d 1116, 1119 (7th Cir. 1981). It is not a trans‐
ferred‐intent  case  because  nothing  went  wrong  with  your 
plan; it is a case of extreme recklessness, equated to deliber‐
No. 13‐1855                                                          9 


ateness.  Duckworth  v.  Franzen,  780  F.2d  645,  652  (7th  Cir. 
1985). You killed Y for an ulterior motive, it is true, but most 
murders  have  ulterior  motives.”  In  re  EDC,  Inc.,  930  F.2d 
1275, 1279 (7th Cir. 1991); see also 1 LaFave, supra, § 5.2(a), p. 
341. 
    Coming  closer  to  home,  were  intent  limited  to  purpose 
then even torching the state capital would not be generic ar‐
son. The arsonist’s purpose might have been merely to warm 
his  hands,  though  he  knew  the  result  would  be  the  build‐
ing’s  destruction.  Given  such  a  possibility  and  the  fact  that 
the details of a defendant’s conduct including his intentions 
are irrelevant to deciding whether a crime is a violent felony, 
Wisconsin’s  crime  of  “arson  of  buildings,”  Wis.  Stat. 
§ 943.02(1),  would  not  be  arson  within  the  meaning  of  the 
Armed Career Criminal Act because it punishes any arsonist 
who  “intentionally  damages  any  building”  by  fire.  And 
while  it’s  true  that  the  Supreme  Court  said  in  Begay,  as  we 
noted earlier, that the offenses enumerated in the Act, which 
include arson, “all typically involve purposeful … conduct,” 
the  Court  neither  defined  “purposeful”  nor  explained  the 
qualifier “typically.” 
   The  proper  question  is  whether  “intentionally”  in  Wis‐
consin law has a broader meaning than “maliciously” in the 
federal arson statute, which we’re using as our model of ge‐
neric arson. In the McBride case we defined “maliciously” to 
mean “deliberately (or in willful disregard of known or sus‐
pected  consequences)  using  fire  to  do  a  harmful  act.”  United 
States  v.  McBride,  supra,  724  F.3d  at  759  (emphasis  in  origi‐
nal).  If  “intentionally”  is  no  broader  than  “maliciously”  so 
understood, the Wisconsin statute at issue in this case com‐
ports  with  the  federal  statute.  Actually  the  federal  statute 
10                                                       No. 13‐1855 


requires  less  proof  than  its  Wisconsin  counterpart.  It  re‐
quires  no  proof  of  minimum  value  or  minimum  damage; 
and  a  “willful  disregard  of  known  or  suspected  consequenc‐
es” is less culpable than being “aware that his or her conduct 
is  practically  certain  to  cause  that  result”  (emphasis  added). 
Practical  certainty  is  a  higher  standard  of  proof  than  suspi‐
cion. 
    The defendant clings to our opinion in Brown v. Caraway, 
719  F.3d  583,  588–91  (7th  Cir.  2013),  which  held  that  Dela‐
ware’s statute punishing arson in the third degree is not ge‐
neric arson. “A person is guilty of arson in the third degree 
when  the  person  recklessly  damages  a  building  by  inten‐
tionally starting a fire or causing an explosion.” 11 Del. Code 
§ 801(a).  A  violation  carries  a  maximum  sentence  of  two 
years. § 4205(b)(7). Under Delaware law a person acts “reck‐
lessly with respect to an element of an offense when the per‐
son is aware of and consciously disregards a substantial and 
unjustifiable  risk  that  the  element  exists  or  will  result  from 
the conduct.” § 231(e). That is a standard definition. See, e.g., 
United States v. U.S. Gypsum Co., 438 U.S. 422, 445 (1978); ALI 
Model Penal Code § 2.02(2)(c) (1985); 1 LaFave, supra, § 5.4(d), 
pp. 376–77. 
    Conscious disregard of a risk is less culpable than a prac‐
tical certainty that harm will ensue. Delaware’s understand‐
ing  of  recklessness  may,  moreover,  despite  the  inclusion  of 
the  word  “consciously”  in  the  statutory  definition,  be  close 
to  gross  negligence—and  an  arson  statute  that  required 
proof  merely  of  gross  negligence  would  not  be  punishing 
only generic arson. Delaware punishes as arson in the second 
degree  the  arsonist  who  “intentionally  damages  a  building 
by  starting  a  fire  or  causing  an  explosion,”  11  Del.  Code 
No. 13‐1855                                                         11 


§ 802(a), and this “squarely fits the ‘generic’ definition of ar‐
son as defined in Begay.” Brown v. Caraway, supra, 719 F.3d at 
590 n. 3. The maximum sentence is eight years, 11 Del. Code 
§ 4205(b)(4), marking second‐degree arson  as a  far more se‐
rious crime than third‐degree arson, with its two‐year max‐
imum.  Wisconsin’s  law  punishing  arson  other  than  of  a 
building, like Delaware’s second‐degree arson law, punishes 
the  arsonist  who  “intentionally  damages”  property.  Wis. 
Stat.  § 943.03.  And  Wisconsin  like  Delaware  imposes  a  sig‐
nificantly  higher  standard  of  proof  for  “intent”  than  for 
“recklessness.” Recklessness means that “the actor creates an 
unreasonable  and  substantial  risk  of  death  or  great  bodily 
harm to another human being and the actor is aware of that 
risk,”  § 939.24(1),  while  intent,  as  we  said,  means  that  “the 
actor either has a purpose to do the thing or cause the result 
specified,  or  is  aware  that  his  or  her  conduct  is  practically 
certain to cause that result.” §§ 939.23(3), (4).  
    Appealing  to  the  oft‐remarked  ambiguity  of  the  legal 
concept  of  “intent”—see,  e.g.,  Village  of  Bellwood  v.  Dwivedi, 
895 F.2d 1521, 1530 (7th Cir. 1990) (describing it as “a chame‐
leon,  a  puzzle,  and  possibly  a  chimera”);  1  LaFave,  supra, 
§ 5.2, pp. 340–44; Poulos, supra, pp. 410, 413–14—the defend‐
ant argues that “intending to” could mean just “being aware 
of a risk of.” Indeed it could. See, e.g., 1 LaFave, supra, § 5.2, 
p.  340,  § 5.4(f),  pp.  376–77.  But  we  have  just  seen  that  the 
Wisconsin  arson‐to‐buildings  statute,  interpreted  in  light  of 
the  Wisconsin  understanding  of  “intentionally  damages,” 
requires  more  than  awareness  of  a  risk  of  injury—requires 
that the defendant have a practical certainty that the risk will 
materialize.  Earlier  we  noted  the  absence  from  the  federal 
arson statute of any requirement of proof of minimum value 
or  damage,  and  now  we  add  that  we  don’t  consider  our‐
12                                                         No. 13‐1855 


selves competent to specify such a minimum. To fix a dollar 
minimum, either of  value or of damage, in order to draw  a 
sensible  line  between  arson  of  property  (other  than  build‐
ings) that is and that is not generic arson would be an arbi‐
trary undertaking by a federal court. On what basis could a 
judge pick a number? If $100 is too low, is $5,000 too high? 
How is “too low” or “too high” to be determined? That is a 
legislative rather than a judicial task. See Hoctor v. USDA, 82 
F.3d  165,  170–71  (7th  Cir.  1996);  Catholic  Health  Initiatives  v. 
Sebelius, 617 F.3d 490, 495–96 (D.C. Cir. 2010); see also Henry 
J. Friendly, “The Federal Administrative Agencies: The Need 
for Better Definition of Standards,” 75 Harv. L. Rev. 863, 869 
and n. 34 (1962). 
    Our  interpretation  of  generic  arson  as  embracing  the  in‐
tentional or malicious burning of any property, regardless of 
value  or  amount  of  damage,  coincides  with  the  interpreta‐
tion  that  has  been  adopted  by  the  Fifth,  Eighth,  and  Ninth 
Circuits, United States v. Velez‐Alderete, supra, 569 F.3d at 546; 
United  States  v.  Whaley,  552  F.3d  904,  906  (8th  Cir.  2009); 
United States v. Velasquez‐Reyes, 427 F.3d 1227, 1230 (9th Cir. 
2005)—all  cited  approvingly,  by  the  way,  in  Brown  v.  Cara‐
way,  supra,  719  F.3d  at  590.  We’ve  found,  and  the  parties 
have cited, no contrary authority. 
                                                            AFFIRMED.